917 F.2d 123
54 Fair Empl.Prac.Cas.  1658
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION.
No. 87-5174.
United States Court of Appeals,Third Circuit.
Oct. 30, 1990.

Before HIGGINBOTHAM, Chief Judge, BECKER and GARTH, Circuit Judges.ORDER


1
The panel opinion filed July 5, 1990, 907 F.2d 1365, is hereby vacated nunc pro tunc as of September 20, 1990.*



*
 The practice in this court is to vacate the panel opinion when a petition for panel rehearing is granted.  Such an order was inadvertantly not entered when panel rehearing was granted on September 20, 1990 in this case